ALLEN, J., dissenting; WALKER, J., concurs in dissenting opinion.
Judgment was rendered in this case by a justice of the peace 3 September, 1919, for $44.79, the defendant being present in person and by counsel, the justice requiring the plaintiff to produce a receipt for the goods alleged to be lost before he would sign judgment, which the counsel for the plaintiff agreed to do. The counsel for the defendant entered notice of appeal upon condition that the judgment was so entered. On 10 September the plaintiff produced said receipt, and the justice entered the judgment, which was docketed in the Superior Court 18 September, 1919.
On 29 September, 1919, nineteen days after the judgment was signed by the justice, and eleven days after it was docketed in the Superior Court, a term of court was held for the county. But neither at that term nor at the next term, beginning 17 November, was the appeal entered in the Superior Court.
On 2 December, 1919, no appeal having been docketed, the plaintiff caused execution to issue. On 9 December, 1919, the defendant obtained a writ of recordari without notice to plaintiff. At April Term, 1920, the plaintiff moved to dismiss the recordari, which was refused, and the plaintiff appealed.
The writ of recordari was improvidently granted, and the motion to dismiss should have been granted. Rev., 1492.
When an appeal from a justice of the peace is lost, without fault on the part of the appellant, he is entitled to the writ of recordari as a substitute for the lost appeal. But here the appellant was guilty of inexcusable neglect, and was not entitled to the writ. The judgment was rendered 3 September, conditional upon the plaintiff's producing a receipt, which he did a few days later, and the plaintiff entered its appeal. The justice signed judgment 10 September, which was docketed in the Superior Court 18 September.
At the term of the court 29 September the appellant, with proper care, should have made inquiry as to the disposition of the case which had been made by the justice, and certainly it was inexcusable negligence to wait nearly three months before applying for a recordari. Pants Co. v. Smith,125 N.C. 590; Davenport v. Grissom, 113 N.C. 38, and cases there cited.
It is no excuse for the defendant if he depended on his counsel to look after the matter, for he could have attended to it himself. "It is not enough that parties to a suit should engage counsel and leave it entirely in his charge. They should, in addition to this, give to it that amount of attention which a man of ordinary prudence usually gives to his important business." Roberts v. Allman, 106 N.C. 394, and citations thereto in Anno. Ed.
It was incumbent upon the defendant to docket his appeal in the time required by law or show sufficient ground for the recordari in lieu of the appeal. Walker, J., in Tedder v. Deaton, 167 N.C. 479.
An appeal lies from the dismissal of an action, or of an appeal, for that is final, but it does not lie from the refusal to dismiss, for an exception should be noted and an appeal lies from the final judgment.Clements v. R. R., 179 N.C. 225. If the party loses, then the whole case will come up for review. But when an appeal is in fact taken, the Court, though dismissing the appeal, in its discretion may express an opinion upon the merits. Hoke, J., in Taylor v. Johnson, 171 N.C. 85.
Each party will pay half the costs of appeal. Fleming v. Fleming,159 N.C. 440; Wilson v. R. R., 142 N.C. 341; Patapsco v. Magee,86 N.C. 357.
Appeal dismissed.